PER CURIAM.
We deny the petition for writ of certio-rari on the merits as to petitioner’s claim that the circuit court departed from the essential requirements of law when it denied his petition for writ of mandamus. However, as the Department correctly concedes, petitioner’s claim constituted a collateral criminal proceeding within the meaning of section 57.085(10), Florida Statutes. Therefore, the circuit court improperly imposed liens upon petitioner’s inmate trust account for payment of both the original writ and appellate court costs and fees. See Cox v. Crosby, 31 Fla. L. Weekly D310, — So.2d —, 2006 WL 176681 (Fla. 1st DCA Jan. 26, 2006), review granted by McDonough v. Cox, 924 So.2d 809 (Fla.2006).
Accordingly, we quash the circuit court orders imposing liens on petitioner’s inmate trust account for the payment of court costs and fees incurred in the mandamus proceedings before the circuit court and incurred in these appellate proceedings. We direct the circuit court to reimburse any funds that have been withdrawn from petitioner’s account to satisfy the improper lien orders.
ALLEN, WEBSTER, and BENTON, JJ., concur.